DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/18/2022 has been entered.

Status of Claims
Claim(s) 1-9 is/are pending of which Claim(s) 1 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
Argument:
	Applicant asserts that the straps 33 are not elastic and not directly connected to the belt (Remarks Page 5).
	Examiner’s Response:
	Applicant's arguments with respect to the claims have been considered but are moot because the rejection has been changed below, necessitated by Applicant's amendments. Straps 33 are no longer relied on to the first pair of adjustable bands. Now the elastic bands 14a/14a of Lynott are relied on as the first pair of adjustable elastic bands. Also Cooper is further relied on to modify the second pair of bands 54 to be elastic. See updated rejection below.
	Also Applicant further asserts that the bands 14a/14b are not directly connected to the belt. However, Examiner disagrees as seen in the rejection below wherein the “connecting straps” are interpreted to be a substructure of the bands 14a/14b themselves thus being directly connected to the rings 70 of the belt 12.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 1 recites “the first pair each have a first end adjustably and directly connected to the belt”; however, Applicant’s disclosure provides that: “Bands 24 and 26 are adjustable by threading the bands through a pair of loops 25 and 27 that are attached to the belt 32. The bands 24, 26 are threaded through the loops and then folded back on themselves and secured through hook and loop fastening means”; wherein the “bands 24 and 26” correspond to this “first pair” and as stated are not directly connected to the belt but connected via loops 25 and 27. As such, claim 1 is rejected under 112a for containing new matter as the first pair is not disclosed as being directly connected to the belt.
Claims 2-9 rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lynott (US 6,428,495) in view of Cooper (US 1548711 A) in view of Ponce (US 2015/0119781).
Regarding claim 1, Lynott discloses a device for assisting with hip, knee and ankle flexion, the device comprising: 
a belt (12) configured to be worn around a waist of a user (Figures 1-2); 
a knee cuff (28) configured to wrap around a knee of the user (Figures 1-2) and positioned below the belt; 
a foot wrap (52) configured to wrap around a foot of the user and positioned below the knee cuff (Figures 1-2); 
two pairs of adjustable elastic bands wherein the first pair (elastic bands 14a and 14b; Col. 4 lines 3-4; Fig. 1-5) each have a first end (upper end of 14a/14b) adjustably and directly connected to the belt 12 (Col. 4 line 61 – Col. 5 line 7, for claim purposes the belt 12 comprises the rings 70 and the elastic bands 14a/14b comprise the connecting straps 42 such that the belt 12 and elastic bands 14a and 14b are thus directly connected, further seen the structure herein is laterally adjustable) and a second end (lower end of 14a/14b) securedly fixed to the knee cuff 28 (Figures 1-2; connected to the knee cuff via straps 22 and 33) and wherein the second pair (54) each have a first end adjustably connected to the knee cuff 28 and a second end securedly fixed to the foot wrap 52 (Figures 1-2); 
an ankle wrap (53) configured to wrap around an ankle of the user and positioned between the knee cuff 28 and the foot wrap 52 (Figures 1-2); and 
whereby, triple flexion occurs in the hip, knee and ankle of the user during the swing phase of walking when the user has the belt 12 wrapped around the user's waist, the knee cuff 28 wrapped around the user's knee, the ankle wrap 53 wrapped around the user's ankle and the foot wrap 52 wrapped around the user's foot (Figures 1-2; Abstract; Col. 1, lines 37-42).
Lynott does disclose the second pair 54 of adjustable bands are elastic.
However, Cooper teaches an analogous device (Fig. 1) for assisting with hip, knee and ankle flexion (Page 1 lines 1-84, this is a leg and foot developer that strengthens the muscles of the leg [hip, knee, ankle] thus assisting in the flexion of the hip, knee, and ankle by making the muscles stronger) wherein Cooper comprises an analogous knee cuff 19 (Fig. 1) and analogous foot wrap a (Fig. 1) wherein there is an analogous adjustable band 120 extending therebetween which is elastic (Fig. 1 and Page 2 lines 75-77).
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the second pair 54 of adjustable bands (analogous adjustable straps extending between a knee cuff and foot wrap) to be elastic as taught by Cooper in order to provide an improved assistive by providing elastic tension to the lower leg which enables walking gait improvements (Cooper Page 2 lines 97-111). 
Lynott in view of Cooper does not disclose wherein the ankle wrap 53 has two loops spaced from one another, wherein each loop receives there through one of the second pair of adjustable elastic bands 54 to space each of the second pair of adjustable elastic bands about a user's ankle
Lynott does disclose that the second pair of adjustable bands (54) are spaced apart from each other about the user’s ankle (Fig. 1-2) and are secured to the ankle wrap (53) (wherein this ankle wrap functions as a lateral support band) to enable this spacing (Fig. 1-2).
However, Ponce further teaches a brace assembly wherein analogous ankle wrap has an analogous lateral support band (208) (Fig. 4A-5) which comprises has a loop (220) (Fig. 4A-5) for receiving there through an analogous band (212) that extends from an analogous knee cuff (204) to an analogous foot wrap (206). 
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the connection between the each of the pair of adjustable bands (54) and the ankle wrap 53 of Lynott to be via the loop (220) as taught by Ponce, for providing a sliding connection while keeping the device in a somewhat controlled position ([0083] Ponce); thus as combined Lynott in view of Ponce discloses wherein the ankle wrap 53 has two loops (220) spaced from one another, wherein each loop (220) receives there through one of the second pair of adjustable elastic bands (54) to space each of the second pair of adjustable elastic bands (54) about a user's ankle.
Regarding claim 5, Lynott in view of Cooper and Ponce discloses the invention of claim 1 above.
Lynott in view of Ponce does not disclose the knee cuff has a u-shaped cut out. 
However, Cooper further teaches a leg and foot developer having a knee cuff with a u-shaped cut out (Figure 5). 
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide the device of Lynott and Ponce wherein the knee cuff has a u-shaped cut out as taught by Cooper to better fit and conform to the user’s knee. 	
Regarding claim 8, Lynott in view of Cooper and Ponce discloses the invention of claim 1 above.
Lynott does not disclose the ankle wrap has a hook and loop fastener to fasten the ankle wrap around the user’s ankle. 
However, Ponce further teaches a brace assembly wherein an ankle wrap (208) has a hook and loop fastener (216) to fasten the ankle wrap around the user’s ankle ([0073]).  
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide the device of Lynott wherein the ankle wrap has hook and loop fasteners, as taught by Ponce, for providing adjustable connection to the ankle.
Regarding claim 9, Lynott in view of Cooper and Ponce discloses the invention of claim 1 above.
Lynott does not disclose the foot wrap has a hook and loop fastener to fasten the foot wrap around the user’s foot. 
However, Ponce further teaches a brace assembly wherein a foot wrap (206) has a hook and loop fastener (216) to fasten the foot wrap around the user’s foot ([0073]).  
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide the device of Lynott wherein the foot wrap has hook and loop fasteners, as taught by Ponce, for providing adjustable connection to the foot.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lynott (US 6,428,495) in view of Cooper (US 1548711 A) in view of Ponce (US 2015/0119781) in view of Joyce (US 4,252,112).
Regarding claim 2, Lynott in view of Cooper and Ponce discloses the invention of claim 1 above.
Lynott in view of Cooper and Ponce does not disclose the belt is v-shaped. 
However, Joyce teaches a strap device for assisting the hip, knee and foot movement wherein the belt is v-shaped (Figure 1; Col. 3, lines 30-65). 
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Lynott, Cooper and Ponce wherein the belt is v-shaped as taught by Joyce for better maintaining position of the device.
Regarding claim 3, Lynott in view of Copper, Ponce and Joyce discloses the invention of claim 2 above.
Lynott further discloses wherein the belt is fastened to the user’s waist using a hook and loop fastener (19; Col. 3, lines 64-67).
Regarding claim 4, Lynott in view of Cooper, Ponce and Joyce discloses the invention of claim 3 above.
Lynott discloses the belt has a padded underside (18) (Col. 3 lines 60-63).	
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lynott (US 6,428,495) in view of Cooper (US 1,548,711) in view of Ponce (US 2015/0119781) in view of Frangi (US 2004/0199095).
Regarding claim 6, Lynott and Ponce and Cooper disclose the invention of claim 5 above.
Lynott in view of Ponce and Cooper does not disclose the knee cuff has a plurality of stiffening members. 
However, Frangi teaches a knee band having a plurality of stiffening members (4; [0025], [0027]). 
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide the device of Lynott and Ponce and Cooper wherein the knee cuff has a plurality of stiffening members as taught by Frangi to define a central area fitting over the knee and provide support to the knee. 	
Regarding claim 7, Lynott in view of Ponce, Cooper, and Frangi discloses the invention of claim 6.
Lynott further discloses the knee cuff has a hook and loop fastener to fasten the knee cuff around the user’s knee (27; Figures 1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        10/31/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786